Sidney Squire, J.
The claimant in person moved by a letter and a hybrid form of affidavit to vacate (a) dismissal of this claim, for nonappearance on January 11, 1960 and (b) the subsequent confirming order dated January 28, 1960.
The moving papers did not contain any return date or place for the argument of the motion. Thereupon, claimant and the Attorney-General were notified by letter (dated July 15, 1960) that the motion would be argued before me this morning at 10:00 a.m. Said letter specifically set forth even the room number of the building in which the motion was to be heard.
No one answered on behalf of the claimant at the 10:00 a.m:. call of the calendar this morning. At about 10:45 a.m., the bailiff endeavored to reach the claimant at the only telephone listed in the Brooklyn telephone directory under claimant’s surname at the address set forth in his moving papers. There was no answer. A few minutes thereafter we heard the Assistant Attorney-General in opposition and then reserved decision on the motion, regarded as having been submitted by the movant.
The motion is denied without prejudice to renewal on appropriate papers. If the claimant will retain a lawyer perhaps a prima facie basis may be shown for the relief requested. However, we do not determine that in advance, without appropriate papers in proper form and containing the fundamental prerequisites on a motion of this character.
Short-form order signed.